Kao, Judge:
The appeals for reappraisement enumerated in the schedule hereto attached and made a part hereof, which have been consolidated for purposes of trial, have been submitted for decision upon a stipulation to the effect that the items described on the invoices as spare spools for Quick Finessa Keels, number 280, were freely offered for sale to all purchasers in the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at 76 cents each, less 10 per centum, less 10 per centum, packed; that there was no higher foreign value; and that all other claims as to any other items included in the entries covered by said appeals are abandoned.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, or section 402(b) of said act, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of said spare spools and that such value was 76 cents each, less 10 per centum, less 10 per centum, packed. All other claims, as to all other invoiced items having been abandoned, are hereby dismissed.
Judgment will be entered accordingly.